UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51882 VOICESERVE, INC. (Exact name of registrant as specified in its charter) Delaware 98-0597288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Grosvenor House, 1 High Street Middlesex England HA8, 7TA (Address of principal executive offices) (Zip Code) 44 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 48,335,198 shares of the Registrant’s Common Stock outstanding as of February 14, 2013. VOICESERVE, INC. QUARTERLY REPORT ON FORM 10-Q DECEMBER 31, 2012 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 9 Item1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to VoiceServe, Inc.“SEC” refers to the Securities and Exchange Commission. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. VOICESERVE, INC. AND SUBSIDIARIES As of December 31, 2012 (unaudited) and March 31, 2012 (audited) And for the Three and Nine Months Ended December 31, 2012 (unaudited) and 2011 (unaudited) Page Number Consolidated Balance Sheets as of December 31, 2012 (unaudited) and March 31, 2011 (audited) F-2 Consolidated Statements of Operations and Comprehensive Income (Loss)for the three and nine months ended December 31, 2012 and 2011 (unaudited) F-3 Consolidated Statements of Cash Flowsfor the nine months ended December 31, 2012 and 2011 (unaudited) F-6 Notes to Consolidated Financial Statements (unaudited) F-7 F-1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) December 31, March 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $89,662, respectively 98 Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $92,015 and $68,573, respectively Intangible assets, net ofaccumulated amortization of $1,140,417 and $967,917 respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses payable $ $ Deferred software license fees and support Loans payable to related parties Derivative liabilities Total liabilities Stockholders' equity: Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 48,335,198 and 44,585,198 shares, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Nine Months Ended December 31, Operating revenues: Software license fees $ $ Revenues from communications airtime and devices - Total operating revenues Cost of operating revenues: Software license fees Total cost of operating revenues Gross profit Operating expenses: Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Gain (loss) on change in fair value of derivative liabilities ) Interest income 84 48 Interest expense ) ) Loss before income taxes ) ) Income taxes - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted Comprehensive loss: Net loss ) ) Foreign exchange translation adjustment Comprehensive loss $ ) $ ) See notes to unaudited consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended December 31, Operating revenues: Software license fees $ $ Revenues from communications airtime and devices - ) Total operating revenues Cost of operating revenues: Software license fees Communications air time - ) Total cost of operating revenues Gross profit Operating expenses: Selling, general and administrative expenses Total operating expenses Income (loss) from operations ) Gain on change in fair value of derivative liabilities Interest income 11 23 Interest expense ) ) Income before income taxes Income taxes - Net income $ $ Net income per share - basic and diluted $ $ Weighted average number of shares outstanding: Basic Diluted Comprehensive income: Net income Foreign exchange translation adjustment ) Comprehensive income $ $ See notes to unaudited consolidated financial statements. F-4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity Nine Months Ended December 31, 2012 (Unaudited) Accumulated Common Stock, Additional Other Total $0.001 par value Paid-In Accumulated Comprehensive Stockholders' Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2012 $ $ $ ) $ ) $ Common shares issued for services - - Shares cancelled ) ) - - - Stock option expense - Foreign currency translation adjustment - Net loss - - - ) - ) Balances, December 31, 2012 $ $ $ ) $ ) $ See notes to unaudited consolidated financial statements. F-5 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debt expense Stock-based compensation Depreciation Amortization (Gain) loss on change in fair value of derivative liabilities ) Changes in operating assets and liabilities: Accounts receivable, net ) Prepaid expensesand other current assets ) Accounts payable and accrued expenses Deferred software license fees Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid for purchase of fixed assets ) - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds from sales of common stock, net of offering costs of $41,930 - Increase (decrease) in loans payable to related parties ) Net cash provided by financing activities Effect of exchange rate changes on cash Net increase in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $
